DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on June 15, 2020 in which claims 21-40 are presented for examination; claims 1-20 were canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 09, 2021 and May 26, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,862,837. Although the claims at claims 21-40 are being anticipated by claims 1-20 of US Patent No. 10,862,837.

US Application No. 16/901,141
US Patent No. 10,862,837
21. (New) A method for reproducing ultra-short media content, the method comprising: receiving, by a first personal computing device of a user, two or more media content items associated with the same event or object, each of the two or more media content items comprising a plurality of self-contained media fragments, wherein the received two or more media content items are generated by two or more different computing devices; sorting, by the first computing device, the plurality of the self-contained media fragments based on camera angles of the two or more different computing devices generating corresponding self-contained media fragments with respect to the event or object; and combining, by the first 

22. (New) The method of claim 21, wherein each of the plurality of self-contained media fragments has a predefined duration and wherein the predefined duration is less than or equal to 3 seconds.

23. (New) The method of claim 21, wherein each of the two or more media 

24. (New) The method of claim 21, wherein combining, by the first computing device, self-contained media fragments from the two or more media content items further comprises recording, by the first computing device, the same event or object and wherein the new media content item includes the recording by the first computing device. 

25, (New) The method of claim 23, wherein each of the two or more media content items comprises the recording of the same event or object recorded by the different computing devices from different distances and with varying degrees of details of the event or object.



27. (New) The method of claim 21, wherein each self-contained media fragment has service information associated therewith and wherein the service information includes a preview frame if the media content item being recorded is a video message.

28. (New) A system for reproducing ultra-short media content, the system comprising: a processor of a first personal computing device of a user configured to:

receive two or more media content items, each of the two or more media content items associated with the same event or 

29, (New) The system according to claim 28, wherein each of the plurality of self-contained media fragments has a predefined duration and wherein the predefined duration is less than or equal to 3 seconds.

30. (New) The system according to claim 28, wherein each of the two or more media content items comprises a recording of the same object recorded by different computing devices simultaneously from different camera angles.

31. (New) The system according to claim 28, wherein the processor configured to combine self-contained media fragments from the two or more media content items is further configured to record the same 

32, (New) The system according to claim 30, wherein each of the two or more media content items comprises the recording of the same event or object recorded by the different computing devices from different distances and with varying degrees of details of the event or object.

33. (New) The system according to claim 28, wherein the self-contained media fragments are combined sequentially based on respective recording times of each of the plurality of the self-contained media fragments. 

34, (New) The system according to claim 28, wherein each self-contained media fragment has service information 

35, (New) A non-transitory computer readable medium comprising computer executable instructions for reproducing ultra-short media content, including instructions for: receiving, by a first personal computing device of a user, two or more media content items associated with the same event or object, each of the two or more media content items comprising a plurality of self-contained media fragments, wherein the received two or more media content items are generated by two or more different computing devices; sorting, by the first computing device, the plurality of the self-contained media fragments based on camera angles of the two or more different computing devices generating 

36. (New) The medium of claim 35, wherein each of the plurality of self-contained media fragments has a predefined duration and wherein the predefined duration is less than or equal to 3 seconds. 

37, (New) The medium of claim 35, wherein each of the two or more media content items comprises a recording of the same object recorded by different computing devices simultaneously from different camera angles.

38, (New) The medium of claim 35, wherein the instructions for combining, by the first computing device, self-contained media fragments from the two or more media content items further comprises instructions for recording, by the first computing device, the same event or object and wherein the new media content item includes the recording by the first computing device.

39, (New) The medium of claim 37, wherein each of the two or more media content items comprises the recording of the same event or object recorded by the 

40. (New) The medium of claim 35, wherein each self-contained media fragment has service information associated therewith and wherein the service information includes a preview frame if the media content item being recorded is a video message.


2. The method of claim 1, wherein processing the self-contained media fragments comprises generating, for each of the plurality of self-contained media fragments, subtitles corresponding to 

3. The method of claim 1, wherein the service information includes at least identifier of a media fragment, identifier of a media content item, position of the media fragment in the media content item, timestamp, geolocation, motion data, direction information and camera angle information. 

4. The method of claim 1, further comprising receiving the media stream comprising the plurality of self-contained media fragments and reproducing the media content item by the second computing device as an uninterrupted media stream, wherein the received media stream is generated by two or more different computing devices. 



6. The method of claim 5, wherein the media content item comprises a recording of the same object recorded by a plurality of computing devices simultaneously from different angles. 

7. The method of claim 6, wherein combining the self-contained media fragments further comprises sorting and rearranging the self-contained media fragments based on one or more of: time, location, distance from the computing device making a recording to the object 

8. The method of claim 1, wherein the predefined duration does not exceed 3 seconds. 

9. The method of claim 1, wherein the preview frame is selected from all the frames included in the corresponding self-contained media fragment using a Laplace transform and wherein the preview frame comprises the most clear frame. 

10. A system for exchanging ultra -short media content, the system comprising: a processor of a first computing device configured to: record a media content item, wherein the media content item comprises at least one of a video message, audio message or a text message; divide the media content item, 

11. The system according to claim 10, wherein the processor of the first computing device configured to process the self-contained media fragments is configured to generate, for each of the plurality of self-contained media fragments, subtitles corresponding to audio information contained in a corresponding self-contained media fragment. 

12. The system according to claim 10, wherein the service information includes at least identifier of a media fragment, identifier of a media content item, position of the media fragment in the media content item, timestamp, geolocation, 

13. The system according to claim 10, wherein the processor of the second computing device is configured to receive the media stream comprising the plurality of self-contained media fragments and reproduce the media content item as an uninterrupted media stream, wherein the received media stream is generated by two or more different computing devices. 

14. The system according to claim 13, wherein the processor of the second computing device is configured to combine self-contained media fragments from two or more media content items into a new media content item based on time and location of recording, distance from the computing device making a recording to the object and/or camera 

15. The system of claim 14, wherein the media content item comprises a recording of the same object recorded by a plurality of computing devices simultaneously from different angles. 

16. The system of claim 15, wherein the processor of the second computing device configured to combine the self-contained media fragments is further configured to sort and rearrange the self-contained media fragments based on one or more of: time, location, distance from the computing device making a recording to the object and/or camera angles of the computing devices making the recording. 

17. The system according to claim 10, wherein the predefined duration does not exceed 3 seconds. 

18. The system according to claim 10, wherein the preview frame is selected from all the frames included in the corresponding self-contained media fragment using a Laplace transform and wherein the preview frame comprises the most clear frame. 

19. A non-transitory computer readable medium comprising computer executable instructions for exchanging ultra -short media content, including instructions for: recording a media content item by a first computing device, wherein the media content item comprises at least one of a video message, audio message or a text message; dividing the media content item, by the first computing device, during the recording of the media content item, into a plurality of self-contained media fragments, wherein each of the plurality of self-contained media fragments has a 

20. The medium of claim 19, wherein processing the self-contained media fragments comprises generating, for each of the plurality of self-contained media fragments, subtitles corresponding to audio information contained in a corresponding self-contained media fragment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
December 31, 2021